 PROB 12C                                                                           Report Date: February 11, 2019
(6/16)

                                       United States District Court
                                                                                                          FILED IN THE
                                                                                                      U.S. DISTRICT COURT
                                                                                                EASTERN DISTRICT OF WASHINGTON
                                                       for the
                                                                                                 Feb 11, 2019
                                        Eastern District of Washington
                                                                                                     SEAN F. MCAVOY, CLERK


                  Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Keith L. Williams                         Case Number: 0980 2:14CR00022-RMP-1
 Address of Offender:                            Spokane, Washington 99208
 Name of Sentencing Judicial Officer: The Honorable Rosanna Malouf Peterson, U. S. District Judge
 Date of Original Sentence: October 6, 2015
 Original Offense:        Distribution of 5 Grams or More of Pure (Actual) Methamphetamine, 21 U.S.C. §
                          841(a)(1), (b)(1)(B)(viii), and 18 U.S.C. § 2
 Original Sentence:       Prison - 57 Months;                Type of Supervision: Supervised Release
                          TSR - 60 Months
 Asst. U.S. Attorney:     Patrick J. Cashman                 Date Supervision Commenced: August 24, 2018
 Defense Attorney:        Federal Public Defender           Date Supervision Expires: August 23, 2023


                                         PETITIONING THE COURT

To incorporate the violation(s) contained in this petition in future proceedings with the violation(s) previously
reported to the Court on 01/08/2019, and 01/24/2019.

The probation officer believes that the offender has violated the following condition(s) of supervision:


Violation Number        Nature of Noncompliance

            4           Mandatory Condition #3: The defendant shall not unlawfully possess a controlled
                        substance. The defendant shall refrain from any unlawful use of a controlled substance. The
                        defendant shall submit to one drug test within 15 days of release from imprisonment and at
                        least two periodic drug tests thereafter, as determined by the court.

                        Supporting Evidence: Mr. Williams is alleged to have violated mandatory condition
                        number 3 by ingesting cocaine on or about January 28, January 31, and February 8, 2019,
                        based on a combination of positive urinalysis testing and the client’s admission of such use.

                        On August 24, 2018, Mr. Keith Williams signed his conditions relative to case number
                        2:14CR00022-RMP-1, indicating he understood all conditions as ordered by the Court.
                        Specifically, Mr. Williams was made aware by his U.S. probation officer that he was
                        required to refrain from the use of any illicit substance.

                        Specifically, on January 24, 2019, the client reported to the U.S. Probation Office in
                        Spokane, and confirmed his last use of cocaine had occurred on or about January 22, 2019,
                        and his last use of marijuana had actually occurred on or about January 19, 2019. Since the
Prob12C
Re: Williams, Keith L.
February 11, 2019
Page 2

                 client’s admitted conduct, the client has since provided urinalysis samples for testing on
                 January 28, January 31, and most recently occurring on February 8, 2019, all of which have
                 been confirmed by laboratory confirmation as being positive for both cocaine and marijuana,
                 with the exception of the last date provided in which the client signed a drug use admission
                 form admitting his recent use of cocaine on or about February 5, 2019.

                 It should be noted, with the exception of his admitted use of cocaine as previously occurring
                 on or about February 5, 2019, the client has continued to indicate the remaining above
                 results are in fact residual from his admitted use of cocaine previously occurring on January
                 22, 2019, a statement that would appear inaccurate based on the undersigned officer’s
                 training and experience. While some of the aforementioned testing could be residual, the
                 facts appear to instead demonstrate a continued and wanton desire on the part of the client
                 to use illicit substances. Mr. Williams himself acknowledged during his report to the U.S.
                 Probation Office on February 8, 2019, that he is not at this time able to accurately describe
                 a complete picture of his recent use.

                 On February 8, 2019, Mr. Williams reported to the U.S. Probation Office in Spokane, as
                 directed. As a part of the discussion, Mr. Williams was confronted on any recent use of any
                 illicit substances, to which the client admitted to using cocaine most recently on or about
                 February 5, 2019. Mr. Williams denied using marijuana since his previously admitted use
                 of the substance occurring on or about January 19, 2019. Mr. Williams then submitted to
                 urinalysis testing, the results of which was presumptive positive for both cocaine and
                 marijuana, consistent with the client’s admissions of such use. Mr. Williams did
                 subsequently sign a drug use admission form documenting his most recent use of cocaine
                 occurring on or about February 5, 2019.
          5      Standard Condition # 3: The defendant shall answer truthfully all inquiries by the
                 probation officer and follow the instructions of the probation officer.

                 Supporting Evidence: Mr. Williams is alleged to have violated standard condition number
                 3 by failing to report to the U.S. Probation Office in Spokane, as directed on February 6, and
                 February 7, 2019.

                 On August 24, 2018, Mr. Keith Williams signed his conditions relative to case number
                 2:14CR00022-RMP-1, indicating he understood all conditions as ordered by the Court.
                 Specifically, Mr. Williams was made aware by his U.S. probation officer that he was
                 required to follow all instructions of the probation officer.

                 Specifically, on February 5, 2019, the undersigned officer left a voice mail on the client’s
                 given cell phone number directing the client to report to the U.S. Probation Office in
                 Spokane, no later than 12 p.m. on February 6, 2019, after concern arose the client was not
                 staying at his assigned residence. The undersigned officer did later receive a phone call from
                 the client’s sponsor advising the undersigned officer that the client was staying at the
                 address; however, the client subsequently failed to report as directed on February 6, 2019,
                 before 12 p.m.

                 On February 6, 2019, at 1:40 p.m., after the client failed to report as directed, the client was
                 again left a voice mail and sent a text message directing him to report that date prior to 4
                 p.m. In addition, the client’s sponsor was contacted and her assistance was requested in
Prob12C
Re: Williams, Keith L.
February 11, 2019
Page 3

                       locating the client to which she committed. The client subsequently failed to report or
                       contact this officer at any time on February 6, 2019, as required.

                       On February 7, 2019, the client and his sponsor were both left voice mails directing and
                       requesting respectively, that the client report on the day in question prior to 4:00 p.m. A text
                       message was also forwarded to the client directing the same. At 11:30 a.m. the client
                       responded using text messaging indicating only “yes.” The client would later commit using
                       text messaging to report at 4:30 p.m., but was contacted telephonically at 4:40 p.m. at which
                       time he stated that he was near Liberty Lake, Washington. The client was then directed to
                       report on February 8, 2019, prior to 9:00 a.m., an obligation which the client later fulfilled,
                       indicating that he had used cocaine on or about February 5, 2019, and had purchased a new
                       cell phone but failed to advise the undersigned officer.

The U.S. Probation Office respectfully recommends the Court to incorporate the violation(s) contained in this petition
in future proceedings with the violation(s) previously reported to the Court.

                                          I declare under penalty of perjury that the foregoing is true and correct.
                                                             Executed on:      February 11, 2019
                                                                               s/Chris Heinen
                                                                               Chris Heinen
                                                                               U.S. Probation Officer



 THE COURT ORDERS

 [ ]      No Action
 [ ]      The Issuance of a Warrant
 [ ]      The Issuance of a Summons
 [ X]     The incorporation of the violation(s) contained in this
          petition with the other violations pending before the
          Court.
 [ ]      Defendant to appear before the Judge assigned to the
          case.
 [ ]      Defendant to appear before the Magistrate Judge.

                                                                               Signature of Judicial Officer

                                                                                                2/11/2019
                                                                               Date
